Citation Nr: 1617626	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, to include musculoskeletal strain with lumbar spasm and narrowing spine with left leg pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 and June 1977.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran did not appeal a May 1989 rating decision denial of entitlement to service connection for a back disability and no new and material evidence was received within the appeal period.  Under 38 C.F.R. § 3.156(c)(1) (2015), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  Relevant service treatment records were received subsequent to the May 1989 rating decision.  Specifically, service treatment records were associated with the record in March 2010.  This information is relevant to the Veteran's current claim for service connection for a back disability, as in February 1977 Report of Medical History, conducted at separation, the Veteran checked yes to recurrent back pain, which arguably supports the Veteran's contention of an in-service back disability.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and thus the claim has been recharacterized as listed on the title page.

The Board has recharacterized the Veteran's service connection claims of musculoskeletal strain with lumbar spasm and low back pain and of narrowing spine with left leg pain, more broadly to include any back disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's service treatment records reveals that an enlistment examination was conducted in June 1974 and did not document a back disability.  No defect or diagnosis was listed on the June 1974 enlistment examination report and the Veteran was found to be qualified for service.  As noted above, in a February 1977 separation, Report of Medical History, the Veteran affirmatively checked yes to the question referencing recurrent back pain but no clinical diagnosis with respect the Veteran's back was recorded.  In an April 2008 statement, the Veteran reported he injured his back while serving as a loader in an armored tank unit when a radio came out the mount and struck him in the back.  A February 2008 VA treatment record diagnosed moderate degenerative changes with superimposed epidural lipomatosis between Ll on L4 results and moderate canal stenosis and at L2-3 moderate to severe compression of the thecal sac and probable impingement of bilateral exiting L3 nerve.  However, a July 1998 private medical record indicated the Veteran's spinal stenosis was congenital as the record provided a diagnosis congenital spinal stenosis, worse at L2 L3.  Another July 1998 private medical letter also noted the findings were suspicious for central spinal canal stenosis at the L2-3 level caused by degenerative changes in the L2-3 disc superimposed on a congenitally narrowed spinal canal.

As spinal stenosis or a narrowed spinal canal may be congenital deformities, this raises the question of whether service connection is permissible for these disabilities.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9 (2015).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990).

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c) , is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

Here, if the Veteran has a condition that is indeed congenital, medical evidence is required to determine whether such condition is a congenital or developmental defect or a congenital or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.  The Board finds a remand is warranted in order to afford the Veteran a VA examination to determine if all identified conditions are an acquired disability or a congenital disease or defect and to further address related inquiries.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, in light of the remand, updated VA treatment records should be obtained.  The electronic record within Virtual VA reflects the Veteran most recently received VA treatment from the Birmingham VA Medical Center (VAMC) in November 2015.  Thus, on remand, updated VA treatment records from the Birmingham VAMC, to include any associated outpatient clinics, since November 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from Birmingham VAMC, to include any associated outpatient clinics, since November 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of any identified back disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify any back condition(s) diagnosed during the pendency or proximate to the claim and comment on whether any identified condition is an acquired disability or a congenital disease or defect.

For each back condition found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active military service, with consideration of the Veteran's lay statements and February 1977 Report of Medical History.

If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed low back condition is considered a congenital disease, state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

All manifestations, including neurological manifestations, related to any diagnosed back disability must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with any diagnosed back disability.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




